Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 1, 1989, which ruled that claimant was ineligible to receive unemployment insurance benefits because he refused employment without good cause.
Claimant testified that he refused an offer of temporary employment because he was still waiting to hear from some firms with which he had interviewed for a permanent position. *774However, refusing an offer of employment because it is only temporary does not constitute good cause (see, Matter of Murphy [Ross], 82 AD2d 970; Matter of McCarthy [Continental Tel. Co.—Ross], 82 AD2d 1014, 1015). Under the circumstances, the determination finding claimant ineligible for unemployment insurance benefits must be upheld as it is supported by substantial evidence (see, Matter of Gray [Roberts], 130 AD2d 904, 905; Matter of Murphy [Ross], supra).
Decision affirmed, without costs. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.